[Cite as State v. Bika, 2019-Ohio-1404.]
                                    IN THE COURT OF APPEALS

                                ELEVENTH APPELLATE DISTRICT

                                      PORTAGE COUNTY, OHIO


STATE OF OHIO,                                   :         MEMORANDUM OPINION

                 Plaintiff-Appellee,             :
                                                           CASE NOS. 2019-P-0011
        - vs -                                   :                   2019-P-0012

ASHLEY M. BIKA,                                  :

                 Defendant-Appellant.            :


Criminal Appeals from the Portage County Court of Common Pleas,
Case Nos. 2017 CR 00896 and 2017 CR 00371.

Judgment: Appeals dismissed.


Victor V. Vigluicci, Portage County Prosecutor, 241 South Chestnut Street, Ravenna,
OH 44266 (For Plaintiff-Appellee).

Wesley C. Buchanan, Buchanan Law, Inc., 195 South Main Street, Suite 202, Akron,
OH 44308 (For Defendant-Appellant).



MATT LYNCH, J.

        {¶1}     On February 8, 2019, appellant, by and through counsel, filed a notice of

appeal and motion for leave to file a delayed appeal pursuant to App.R. 5(A), seeking

leave to appeal the trial court’s April 11, 2018 judgment entry.

        {¶2}     No brief or response in opposition to the motion has been filed.

        {¶3}     App.R. 5(A) provides, in relevant part:

        {¶4}     “After the expiration of the thirty day period provided by App.R. 4(A) for the

filing of a notice of appeal as of right, an appeal may be taken by a defendant with leave

of the court to which the appeal is taken in the following classes of cases:
      {¶5}   “(a) Criminal proceedings;

      {¶6}   “(b) Delinquency proceedings; and

      {¶7}   “(c) Serious youthful offender proceedings.

      {¶8}   “(2) A motion for leave to appeal shall be filed with the court of appeals

and shall set forth the reasons for the failure of the appellant to perfect an appeal as of

right. ***.” (Emphasis added.)

      {¶9}   Appellant’s motion does not set forth reasons for the delay in filing the

appeals. Because the motion fails to meet the primary requirement in App.R. 5(A), it is

procedurally defective and therefore overruled.

      {¶10} Appeals dismissed.



CYNTHIA WESTCOTT RICE, J.,

TIMOTHY P. CANNON, J.,

concur.




                                            2